The opinion of the court was delivered by
Gummere, Oi-iiee Justice.
The board of freeholders of Passaic county condemned certain property of Mrs. Hadley, bordering upon the Passaic river, in the city of Passaic, for the purpose of constructing the approach to a bridge over the river thereupon. The commissioners appointed in the proceedings having made their award, an appeal was taken to the Passaic Circuit Court. This writ of error was sued out to review the judgment entered upon the verdict rendered on that appeal.
The first error assigned is to the admission of the testimony of one Zabriskie as to the price which he received from the board of freeholders of Bergen county for land directly across the river from Mrs. Hadlej^s, and upon which the other abutment of the bridge, app&rentlyj was to rest. This testimony seems to us to have been competent. In Laing v. United New Jersey Railroad and Canal Co., 25 Vroom 576, it is declared that on an inquiry as to the value of lands evidence of sales of other land in the neighborhood is competen!, where there is a substantial similarity between the properties, and it is said that much must be left to the discretion of the trial judge in the determination of the preliminary question whether the conditions are such as easily to admit of reasonable comparison. The Zabriskie tract *199was similar in its character to the Hadley tract; its principal value was as dock property upon a tidal stream; although not so valuable, because further away from the city of Passaic than the Iiadley tract, still it afforded some criterion of the value of the latter.
The only other error assigned is to the admission of the plan of the proposed bridge. The ground of the assignment is that there was no testimony that this plan had been finally adopted and a contract made for the construction of a bridge in accordance therewith. The plan seems to us to have been competent as tending to show what it was proposed to do by the board of freeholders at the time when the land was sought to be taken. But, even if incompetent, the error in admitting it was harmless, for this reason: In the absence of any proof on the subject, the presumption is that the bridge to be erected will be of such a character as to do the most injury to the remaining property of the landowner. National Docks, &c., Co. v. United Companies, 24 Vroom 217; Paterson and Newark Railroad Co. v. Newark, 32 Id. 80.
The judgment under review should be affirmed.